The defendant was tried in the inferior criminal court of Mobile county on a charge of doing business without a license and contrary to law. On his trial he was convicted of the offense as charged and judgment was duly entered on April 14, 1932. On the same day defendant filed an appeal bond to the circuit court of Mobile county, as is provided by section 3837 of the Code of 1923. The appeal bond and copy of the proceedings in the inferior criminal court were made out and handed to the clerk of the circuit court of Mobile county, in accordance with section 3839 of the Code of 1923, but were not filed in said circuit court until May 23, 1932.
Motion was made by defendant to quash the proceedings, because the papers had not been filed on Monday following the 12th day of April, 1932, as is required by section 3838 of the Code of 1923. The court overruled this motion, and it is now insisted that this ruling was error. This ruling of the court is so patently free from error as not to require argument or authority. Suffice it to say that section 3838, supra, is a directory statute, and, upon a failure on the part of the inferior court to send up the appeal, renders such court subject to the supervisory power of the court to which the appeal is taken, and the only effect of a failure to send up the record within the time named is to delay the trial in the circuit court until such record can be procured.
The judgment is affirmed.
Affirmed.